DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a storage container of a scrub member” in line 1 and it is unclear if the scrub member is claimed in combination with the storage container. For the purpose of examination, the “scrub member” is assumed to be claimed in combination with the storage container. Clarification is respectfully requested.
Claim 2 recites the limitation “a plurality of ventilation grooves” and it is unclear if this limitation is includes the ventilation groove in Claim 1. For the purpose of examination, the ventilation groove of Claim 1 is assumed to be included in Claim 2. Clarification is respectfully requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (US 2004/0050732).

1: Baker teaches a storage container (container 10) of a scrub member (brush member 11, which is a brush capable of performing the function of scrubbing or brushing a surface) comprising a container main body (see main body below Figure 2) and a lid body (see lid body below Figure 2) engaging with the container main body, wherein 
the scrub member is accommodated in an internal portion of the storage container surrounded by the container main body and the lid body (22 is accommodated within 10, at 14, Figure 2, and the scrub member is shown as being surrounded by the main body and the lid body in Figure 1), and 
a ventilation groove (one of elements 22, see Figure 1 which permits air/fluid communication from within 10 with an outside/exterior of the container 10) which communicates the internal portion of the storage container and an outside of the storage container is formed on an engagement surface (engagement surface, flat portions between 22, Figure 2) where the container main body and the lid body are engaged (see Figure 2 below).

    PNG
    media_image1.png
    422
    590
    media_image1.png
    Greyscale

2: Baker teaches the claimed invention as discussed above for Claim 1 and Baker further teaches a plurality of ventilation grooves are formed in the engagement surface (plurality of 22’s, located at the engagement surface in Figure 2, see Figure 2 above).

3: Baker teaches the claimed invention as discussed above for Claim 1 and Baker further teaches that the main body has an engagement groove (24 is an engagement groove) which can be engaged with the scrubbing member (24 is capable of holding brush 11 in place when brush 11 is stored within 10).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons US 2,655,968).


the scrub member is accommodated in an internal portion of the storage container surrounded by the container main body and the lid body (11 is accommodated within 10 and the brush member is shown as being surrounded by the main body 11 and the lid body 13 in Figure 5), and 
a ventilation groove (12, which is a groove within 13, which permits air/fluid communication from within 10 with an outside/exterior of the container) which communicates the internal portion of the storage container and an outside of the storage container is formed on an engagement surface (12 is formed on an engagement surface, where 12 engages the container at 21/22, and engages with the lid 13) where the container main body and the lid body are engaged.

3: Simmons teaches the claimed invention as discussed above for Claim 1 and Baker further teaches that the main body has an engagement groove (groove at 21, which engages 11, Figures 2 and 5) which can be engaged with the scrubbing member.

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.